MICKLE, Judge.
Richard Allen Pyle appeals his sentences imposed upon violation of probation arguing he was not awarded six months’ credit for time served in jail on the front end of the split sentences. As the state properly concedes error, the sentences are REVERSED and this cause is REMANDED for resen-tencing in accordance with the guidelines set forth by the supreme court in Tripp v. State, 622 So.2d 941 (Fla.1993). See also Perry v. State, 639 So.2d 1090 (Fla. 2d DCA 1994); Bryant v. State, 622 So.2d 1047 (Fla. 1st DCA 1993).
BENTON and VAN NORTWICK, JJ., concur.